Gibson, J.,
dissenting. I respectfully dissent. Although the facts set forth in the majority opinion are accurate as far as they go, some additional facts should be noted in order to place the matter in perspective.
Claimant Dennis Favreau has had a history of emotional problems. He was hired through an on-the-job training and employer-incentive program coordinated by Vocational Rehabilitation Services and SET Industries, a private firm specializing in the placement and training of disabled clients. During the early months of his employment, he engaged in some religious proselytizing, and was asked by his employer to cease that activity. He did so.
On the afternoon of the incident in question, an employee working “side by side” with claimant began playing rock music in *176a manner that was upsetting to claimant. Although it is not clear whether the music was played in the morning, there is no dispute that the aggravation occurred in the afternoon, when the volume was turned up “full blast, as loud as you could get it so that it was heard all over the shop.” Claimant was upset by the loud volume of the music, the anti-religious lyrics, and the constant repetition. The co-worker had played the same music in the past, although not as loudly or as repetitiously.
When claimant put cotton in his ears in an effort to mute the sound, the co-worker thought it amusing and laughed at him. Eventually, the volume was turned down, and claimant thought things would be all right. During the afternoon break, which began at 2:30 p.m., the co-worker stopped playing the music altogether. After the break, however, the co-worker resumed playing the music as before. In an effort to calm himself, claimant began reading the Bible, and it was at this point that he became dizzy, fell down and let out a scream.
The Employment Security Board (Board) found that claimant’s actions were not willful, and, indeed, the evidence indicated that he intended no harm to the employer’s business. The Board did, however, find claimant’s behavior to be in “substantial disregard” of his employer’s business interests, concluding that claimant had been culpably negligent in not bringing the problem to his employer’s attention and seeking relief in this manner.
There is no question but that such an approach would have been appropriate and might have solved the problem. The evidence indicates, however, that claimant thought he could solve the problem himself, and he attempted to do so, first, by placing cotton in his ears, and later, by reading the Bible to himself. He had reason to believe that things had improved, because the coworker had turned the music down prior to the break and then did not play it at all during the break. Claimant’s outcry came just a few minutes after the break had ended — apparently a spontaneous outburst in response to the renewed provocation by his co-worker.
As this Court has stated, “[m]ere mistakes, errors in judgment, unintentional carelessness or negligence are not acts of misconduct sufficient to disqualify a claimant for unemployment benefits, though they may very well be acts of misconduct warranting discharge of the employee.” Porter v. Department of Employment Security, 139 Vt. 405, 411, 430 A.2d 450, 454 (1981); see also *177Johnson v. Department of Employment & Training, 146 Vt. 418, 419, 505 A.2d 670, 671 (1985) (poor judgment in not reporting to work one day, in light of prior excellent work record, did not justify disqualification for unemployment benefits). Claimant’s failure to consult with his employer amounted, at most, to an error in judgment — unintentional negligence, perhaps, but not culpable negligence.
“Unemployment legislation is remedial in nature and entitled to a liberal construction and interpretation. The underlying purposes are to remove economic disabilities and distress resulting from involuntary unemployment, and to assist those workers who become jobless for reasons beyond their control.” Anthony Adams AIA Architect v. Department of Employment Security, 139 Vt. 413, 414, 430 A.2d 446, 447 (1981) (citations omitted). Claimant’s conduct must be evaluated in light of the legislative purposes. The facts herein disclose no insubordination and no substantial disregard of the employer’s interests. If anyone was guilty of such conduct, it would be the co-worker, whose deliberate provocation of claimant interfered with claimant’s ability to perform his job.
This case is different from Cross v. Department of Employment & Training, 147 Vt. 634, 523 A.2d 1247 (1987), cited in the majority opinion. In Cross, the Court reversed the Board, concluding, based on the Board’s findings, that the plaintiff’s “insubordination was a repeated offense” when he continued to use foul language after he had been warned that further use of profanity would not be tolerated. Id. at 636, 523 A.2d at 1249. In the instant case, the evidence indicates that claimant’s action was not a willful repetition of a temper tantrum, but rather a frustrated, involuntary response to an intolerable situation which he had reason to think had ended or at least abated.
The employer in this case chose to blame the victim. The employer’s right to do so does not mean that we must compound the inequity by denying the victim the economic security of unemployment compensation. If our policy of liberal construction in favor of eligibility, see Seyfried v. Department of Employment Security, 136 Vt. 357, 359, 392 A.2d 401, 402 (1978), means anything, we cannot countenance a disqualification in such a sitúa *178tion. I therefore dissent, I am authorized to say that Justice Dooley joins in this dissent.